DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of DE102019116118.5 filed 06/13/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/12/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claim 1.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method which is directed to one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
	"defining a displacement function in relation to the relative position of the first portion with respect to the second portion as a function of time”: A person of ordinary skill in the art can formulating a function/equation. Thus, this limitation is construed to be directed to the abstract idea of mathematical concept.
	“determining a current value of the displacement function at a first point in time": A person of ordinary skill in the art can determine a value at a certain time. Thus, this limitation is construed to be directed to the abstract idea of mathematical concept.
	"determining an amount of the current value of the displacement function": A person of ordinary skill in the art can determine a value. Thus, this limitation is construed to be directed to the abstract idea of mathematical concept.
	"repeating the steps and in each case after a certain time interval up to a predeterminable last point in time and thus determining the amounts at each point in time”: A person of ordinary skill in the art can repeatedly determine a value at a certain time. Thus, this limitation is construed to be directed to the abstract idea of mathematical concept.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “determining a sum of all the amounts, comparing the sum with a predetermined first limit”, involves the mere gathering of data, calculating a sum, and provide a comparison, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “damping device” and “first sensor” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The closest prior art of record is Lorey et al. [USPGPub 2009/0008977], hereinafter referred to as Lorey and Svitak [USPGPub 2020/0156518], hereinafter referred to as Svitak.
Lorey and Svitak disclose a method for monitoring a state of wear of a damping device within a system, the system comprising: 	a vehicle seat having a first portion, which is mounted movably in at least one direction relative to a second portion, 	wherein the damping device for damping oscillations is arranged between the first por10tion and the second portion, 	further comprising a first sensor for determining an instantaneous relative position of the first portion relative to the second portion with respect to a predetermined initial relative position.
As per claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious defining a displacement function in relation to the relative position of the first portion with respect to the second portion as a function of time, determining a current value of the displacement function at a first point in time, determining an amount of the current value of the displacement function, repeating the steps and in each case after a certain time interval up to a predeterminable 20last point in time and thus determining the amounts at each point in time, determining a sum of all the amounts, comparing the sum with a predetermined first limit.
Claims 2-3 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2018/0363724 – Provides seat-damping devices, systems, and methods for damping vibrations are disclosed. A fail-safe permanent magnet is used with an electromagnet to create damping of induced vibrations in a seat-damping device using magnetorheological, electrorheological, magnetically responsive powders and other magnetically responsive materials.	USPGPub 2006/0181132 – Provides a recliner assembly for a vehicle seat having a seat back movably mounted relative to a seat bottom includes first and second frame members. The first frame member supports the seat back. The second frame member supports the seat bottom. The second frame member is pivotally attached to the first frame member and is movable between an upright position and a storage position. In the upright position, the seat back is in a generally vertical position for supporting an occupant seated on the seat. In the storage position, the seat back is positioned above the seat bottom. A damper is operatively connected between the first and second frame members. The damper dampens the movement of the first frame member relative to the second frame member when the second frame member is pivoted from the upright position to the storage position.	USPGPub 2004/0020731 – Provides the invention relates to a shock damping device for bicycles for damping mechanical impacts especially with respect to the bicycle handle bar or the bicycle seat, whereby a twist stop portion (16) includes sliding blocks, for example in the form of balls (28) so that an axial movement of a first connecting portion (12) in relation to a second connecting portion (14) is enabled, but essentially no twisting motion between the first and second connecting portions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662